Exhibit 32 Certification of Chief Executive Officer and Principal Financial Officer/Controller Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Richard C. Sauerman, President and Chief Executive Officer of New Bancorp, Inc., (the “Company”) and Shawna L. Zawada, Principal Financial Officer/Controller of the Company, each certify in his capacity as an officer of the Company that he has reviewed the quarterly report on Form 10-Q for the quarter ended March 31, 2017 (the “Report”) and that to the best of his knowledge: 1. the Report fully complies with the requirements of Sections 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:May 12, 2017 /s/ Richard C. Sauerman Richard C. Sauerman President and Chief Executive Officer Date:May 12, 2017 /s/ Shawna L. Zawada Shawna L. Zawada Principal Financial Officer and Controller A signed original of this written statement required by Section 906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
